 

` Case 2:18-mj-O4025-SI\/|V Document 1 Filed 12/19/18 Page 1 of 2
\`
AO 91 (Rev. 01."09) Criminai Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America ) f
“ ) \BMSQOTS
) Case No:
Juan Carlos SORIANO-De La Cruz §
)
Defendan!(s)
CRIMINAL COMPLAINT

i, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of December l Z, 2018 in the county of m in the §tate_and_ District of New Me;;icg, the defendant violated
B_ U.S.C. § i326ta)t l },12)( Re-Entl_'y After Depom, an offense described as follows:

an alien. who had been previously arrested and deported from the United States and who had not received the consent of
the appropriate authority of the United States to reapply for admission into the United States, was found in the United
States, being willfully in the United States unlawfully

This criminal complaint is based on these facts:
On December 17, 2013 the DEFENDANT was encountered at the U.S. Border Patrol Checkpoint on Hwy 54, south of
Alamogordo, New Mexico. The DEFENDANT was in a red Toyota Coroi]a bearing Caiifomia plates 8FLT425. The
vehicle entered the primary inspection area and the agent questioned the driver as to his citizenshipl The driver stated that
he was a United States citizen. The agent noticed there was a passenger asleep on the passenger side of the vehicle and
questioned the driver as to who he was. The driver stated that he was his friend and that he was a U.S. citizen. After
several attempts were made to wake up the DEFENDANT. The DEFENDANT opened his eyes. The agent greeted and
questioned the DEFENDANT as to his citizenship

Continucd on the attached sheet.
,'Complainant s signature

Aaron Padilla y Agent
Prr`nred name and rifle

 

Sworn to before me and signed in my presencel

Date: December 19. 2018

 

 

[/ y d €'s si nature
sTEPHi”riM. bow
City and state: L.as Cruces, N.M. U.S. MAG|S,TRATE gm

Pri`nred name and fJ`He

Case 2:18-mj-O4025-S|\/|V Document 1 Filed 12/19/18 Page 2 of 2

CONT|NUAT|ON OF CR|M|NAL COMPLA[NT

STATE AND DlSTRICT OF NEW MEX|CO

UN|TED STATES OF AMER|CA

V.
Juan Carios SORIANO-De La Cruz

 

Continuation of Statement of Facts:

The DEFENDANT replied in the Spanish language that he was going to find work. The agent questioned the
DEFENDANT in the Spanish language if he was ok and if he understood what he was asking him. The DEFENDANT
replied yes but he was only trying to find work. The agent questioned the DEFENDANT as to where he was born and the
he replied in Spanish that he was born in Mexico. The agent asked the DEFENDANT if he had any immigration
documents that would allow him to be or remain in the United States legally. The DEFENDANT mumbled some words
while shaking his head no. The agent asked him to repeat his answer and the DEFENDANT clearly said no. The agent
asked the DEFENDANT if he was here in the United States illega||y. The DEFENDANT admitted that he was present in
the United States without any immigration documents

The driver and the Defendant were placed under arrest and escorted inside the checkpoint for further processingl The
DEFENDANT was advised of his rights via form |-214 and the DEFENDANT stated he understood and signed
accordingly The DEFENDANT's biographical information, Hngerprints and photo were entered into the E3/|DENT/NG|
system The system identified the DEFENDANT and revealed the DEFENDANT had an active felony warrant for ist
Degree Burglaryl fully extraditable out of San Jose, Ca|ifornia. The system also revealed the DEFENDANT had a prior
order of removal on June 19, 2017 through San ¥sidrol CA.

The DEFENDANT stated that he paid a smuggler a $1500.00 USD down payment to facilitate his illegal entry. The
DEFENDANT stated that on December 15, 2018, he illegally re-entered the United States by jumping a fence near
Sun|and Park, New Nlexico, approximately 7 miles east of the Santa Teresa Port of Entry. This area is not a designated
port of entry by the proper authorities The DEFENDANT has not received permission from the Attorney General of the
United States or the Secretary of Homeland Security to apply for admission into the United States.

Continuation of Statutory Language:

 

A///M

 

 

Sig naiure(o{J udici?i Officer SiMe bi domp|ainant
Padilla, Aaron
STEPHAN M. ViDMAR

 

U.S. MAG|STRATE JUDGE Fi|ing Agent

